Title: To James Madison from John Dawson, 19 October 1787
From: Dawson, John
To: Madison, James


Dear Sir
Richmond. Oct. 19. 1787.
Your favour of the 2d. Int. I received in due time. Before this I presume you have heard that one hundred and five members attended at the state-house on the first day. Whether this is to be attributed to the ten pounds, or to a proper sense of duty I leave with you to determine—perhaps to both. On motion of Colo Mathews, seconded by Mr. B. Harrison, Mr. Prentis was call’d to the chair, without any opposition. On the wednesday the Senate elected Mr. Jones their Speaker. A number of papers had been laid before the house by the Executive. Among them are the proceedings of the convention, as forwarded by Congress.
On Thursday next we are to go into a committee of the whole house on this business. Altho the constitution offer’d has some able opponents, yet there is a decided majority in favour of it. There will be no opposition, I think, to a state convention, for it appears to be the general opinion that the legislature ought to send the Constitution to the people with out any mark either of censure or approbation. I enclose you a paper in which you will find a piece said, with truth I believe, to be written by Colo Mason. He is not yet arriv’d, but is hourly expected.
The System of Politicks this year will I apprehend be too much like that of the last. Mr. Nicholas has already declared in favour of scaling the provision certificates by permiting the people to pay their certificate tax by a fourth of the sum in specie. On tuesday the appointment of delegates to congress will take place. I suspect Mr. Harrison, Colo Bland & Mr. Corben will be brought forward.
The freeholders of Fairfax have, in the most pointed terms directed Colo Mason to vote for a convention, and have as pointedly assur’d him he shall not be in it. With much respect & esteem I am dear Sir Yr. Friend & Very hm Sert
J Dawson.
—This moment I receiv’d your favour of the 11 Int.

J D
 